Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Notice of Allowance is in response to the amendments and arguments filed January 31, 2022.  
	Claims 7 and 14 are canceled.  Claims 1, 8, and 15 are amended.  Claims 21 and 22 are newly added.  
	Claims 1-6, 8-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Per the 112 rejection concerning illegible matter in the specification, the specifications submitted on January 31, 2022 overcome the rejection. 
Per patent eligibility under 35 USC 101, Applicant's arguments are persuasive and the amendments overcome the eligibility rejection.  Specifically, the limitations in claims 1, 8, and 15 of 
train one or more machine learning models with the tenant application information, the neighborhood data, and the additional data to determine a length of stay prediction score,…
determine the length of stay prediction score based on the tenant information, the neighborhood data, and the additional data by using the one or more machine learning models, wherein each of the one or more machine learning models is selected from a group consisting of a logic regression model, a survival analysis model, a tree-based model and a gradient boosting model, ….

	Applicant persuasively argues on page 12 of the arguments that the claims improve upon existing computer technology because one ordinarily skilled in the art would recognize that a trained machine learning algorithm is improved from a machine learning algorithm that is not necessarily trained.  Even if a trained machine learning algorithm does not rise to the level of an improvement, for instance, if one argued that 
	Therefore, for these reasons, the 101 rejection is withdrawn.  
Per the prior art rejection, Applicant has overcome the rejections through amendment and argument. 
	As argued by Applicant, (page 14, remarks) Mallach, US PGPUB 2017/0140458 A1 does not teach a machine learning model, much less the specific limitations of train one or more machine learning models with the tenant application information, the neighborhood data, and the additional data to determine a length of stay prediction score,…
determine the length of stay prediction score based on the tenant information, the neighborhood data, and the additional data by using the one or more machine learning models, wherein each of the one or more machine learning models is selected from a group consisting of a logic regression model, a survival analysis model, a tree-based model and a gradient boosting model, as recited in amendments by Applicant.  Mallach teaches a method of determining tenant duration but using correlation modules, see pars 044-045, and not by using the specific training machine learning and then using the same to make a determination.  Though Mallach is the best available prior art, 
	Applicant then persuasively argues on page 14 that Clinton, US PGPUB 2018/0060330 does not teach the amended limitations.  Clinton does not teach machine learning methods that are trained with with the tenant application information, the neighborhood data, and the additional data to determine a length of stay prediction score and therefore does not teach all the limitations of the Applicant's claims. 
	A further search of prior art has found the following best available art:
	Greystoke et al., US PGPUB 2015/0199754 A1, teaches using artificial intelligence to evaluate potential renters, see par 022, including determining rental properties using neighborhood information, see par 036, and the tenant credit or history, see par 041.  However, Greystoke does not teach train one or more machine learning models with the tenant application information, the neighborhood data, and the additional data to determine a length of stay prediction score,…
determine the length of stay prediction score based on the tenant information, the neighborhood data, and the additional data by using the one or more machine learning models, wherein each of the one or more machine learning models is selected from a group consisting of a logic regression model, a survival analysis model, a tree-based model and a gradient boosting model and therefore Greystoke does not teach all the limitations of Applicant's claims. 
	Xie et al., US PGPUB 2014/0257924 A1, teaches using machine learning models to predict rental incomes, including gradient boosting.  See pars 022-023.  This includes training the machine learning models especially on elements related to "neighborhood," training with tenant application information and additional data, then determining the length of stay prediction score, or the equivalent, and therefore Xie does not teach all the limitations of Applicant's claims.  
	Liu et al, WO 2018090788 A1, teaches training a machine learning model including by decision tree with the credit scores of two users and attribute information of the historical lease object to obtain a function model for adjusting the attribute value of the rental object, on page 17 of the translation.  However, Liu does not specifically teach using tenant application information, neighborhood data, and additional information to train a machine learning model, then using the machine learning model along with other information to determine a length of stay prediction score.  Therefore, Liu does not teach all the limitations of Applicant's claims.
	Temperville et al., BE 1023103 B1, teaches in par 040 on page 4 of the translation that that a gradient boosting descent model is used as a training model for rental listings (see also pars 038-039).  However, Temperville does not specifically teach using tenant application information, neighborhood data, and additional information to train a machine learning model, then using the machine learning model along with other information to determine a length of stay prediction score.  Therefore,  Temperville does not teach all the limitations of Applicant's claims.
	Lopes et al., "Renthop: predicting interest level for rental listings," [online] published on April 5, 2017, available at: < https://nycdatascience.com/blog/student-works/renthop-predicting-interest-level/ >, Lopes teaches using machine learning to determine interest in apartment rental listings.  However, Lopes does not teach using tenant application information, neighborhood data, and additional information to train a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RICHARD W. CRANDALL/Examiner, Art Unit 3689